Citation Nr: 1625560	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  15-32 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to an initial compensable evaluation for asbestos-related pleural plaques prior to June 26, 2015.

2.  Entitlement to an initial evaluation in excess of 10 percent for asbestos-related pleural plaques on or after June 26, 2015. 



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs





ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO granted service connection for asbestos-related pleural plaques and assigned a noncompensable evaluation effective from November 28, 2012.

In a July 2015 rating decision, the RO increased the evaluation for the disability to 10 percent, effective from June 26, 2015.  Because this evaluation does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal, with the exception of VA treatment records already considered by the RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding treatment records, as detailed in the directives below.

In addition, the Veteran was provided VA examinations in August 2013 and June 2015.  The August 2013 VA examiner noted that the case was reviewed with radiology staff regarding the results of the CT scan provided in the examination report.  There was no evidence of interstitial fibrosis; therefore, there was no evidence of asbestosis at that time.  The examiner indicated that the Veteran did have pleural plaques that were related to his in-service asbestos exposure and concluded that the Forced Expiratory Volume in one second (FEV-1) pulmonary function test (PFT) result should be considered for rating the disability.

The service-connected asbestos-related pleural plaques disability is currently evaluated under 38 C.F.R. § 4.97, Diagnostic Codes 6899-6833 as analogous to asbestosis (interstitial lung disease).  The rating criteria for asbestosis are based in significant part on PFT results of Forced Vital Capacity (FVC) or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).  The rating criteria for restrictive lung diseases, including chronic pleural effusion or fibrosis under Diagnostic Code 6845, are based in significant part on PFT results of FEV-1, FEV-1/FVC, or DLCO (SB).

Under 38 C.F.R. § 4.96(d), there are special provisions for applying the evaluation criteria for asbestosis, chronic pleural effusion or fibrosis, and certain other respiratory diseases, including that when there is a disparity between PFT results (FEV-1, FVC, etc.) so that the level of evaluation would differ depending on which test result is used, the test result that the examiner states most accurately reflects the level of disability is used.  38 C.F.R. § 4.96(d)(6).

The June 2015 VA examiner noted the results of a more recent CT scan and indicated that the Veteran's sleep apnea was the respiratory condition predominantly responsible for the Veteran's limitation in pulmonary function.  The examiner did not indicate which test result most accurately reflected the Veteran's level of disability based on his asbestos-related pleural plaques at that time; this is a relevant consideration given the PFT results in this case.  It is also unclear if the examiner considered whether the disability resulted in any cardiopulmonary complications and whether the examiner reviewed the complete history of the Veteran's respiratory problems, inasmuch as the VA treatment records indicate that he also has chronic obstructive pulmonary disease (COPD).

Based on the foregoing, an additional examination fully addressing the necessary rating criteria is required to ascertain the current severity and manifestations of the Veteran's service-connected asbestos-related pleural plaques.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his asbestos-related pleural plaques.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any non-VA treatment providers, including the Monmouth Medical Center.  See October 2013 notice of disagreement.

The AOJ should also secure any outstanding VA treatment records.  The request for VA treatment records should include a search for any records dated from November 2012 to June 2013.
 
2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected asbestos-related pleural plaques.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including pulmonary function testing.

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected asbestos-related pleural plaques under the rating criteria.  In addition, the examiner should indicate which test result most accurately reflects the Veteran's level of disability based on his asbestos-related pleural plaques and provide an explanation for that conclusion.  See, e.g., August 2013 VA examination report (noting that there was no evidence of interstitial fibrosis and FEV-1 test result most accurately reflected the Veteran's pulmonary function at that time for rating the disability, where the rating criteria for asbestosis is generally based on FVC or DLCO (SB) test results); September 2013 and May 2014 VA pulmonary clinic notes.

The examiner should also indicate whether the Veteran's asbestos-related pleural plaques results in cardiopulmonary complications such as cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.

To the extent possible, the examiner should distinguish between the symptoms associated with the service-connected asbestos-related pleural plaques and any symptoms associated with a nonservice-connected disorder.  See, e.g., May 2014 VA treatment record (past medical history including COPD).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




